internal_revenue_service department of the treasury uil nos legend taxpayer a taxpayer b position c date value value value sum basis company m company o location p fund q foundation r plan x washington dc contact person telephone number in reference to date t ep ra t3 jun of 7s vee state y dear mr this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated and in which you request a series of rulings under sec_72 sec_401 sec_402 sec_509 sec_664 and sec_1223 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date is married to taxpayer b a united_states citizen taxpayer a attained age during the calendar_year taxpayer a was employed in position c by company m which sponsors plan x your authorized representative asserts that plan x is qualified under code sec_401 plan x holds stock of company m company m stock is listed on the new york stock exchange section dollar_figure of the plan x in relevant part permits a plan x participant to have any portion of an eligible_rollover_distribution to be paid directly to a single eligible_retirement_plan including an individual_retirement_arrangement ira described in code sec_408 specified by the distributee in a direct_rollover taxpayer a is a participant in plan x and his plan x account includes stock with value of approximately value taxpayer a’s total plan x account balance is approximately value taxpayer b is approximately sum shares of company m currently designated as the beneficiary of taxpayer a’s plan x account balance the total cost_basis of taxpayer a’s plan x account is approximately basi sec_1 which includes after-tax employee contributions in the amount of approximately value taxpayer a retired and severed his employment relationship with company m during after retirement taxpayer a wil continue to serve company m as a part- time consultant other than serving as a consultant taxpayer a will have no other post- retirement relationship with company m taxpayer a will receive fixed sums for his consulting services as noted above prior to his retirement taxpayer held position c with company m while holding position c taxpayer a was in direct supervision of a group of approximately people involved in research_and_development of company m in addition taxpayer a’s general responsibilities included the direction of approximately people who worked within the research_and_development division taxpayer a’s sn page at location p taxpayer a was assigned specific primary work site was location p support staff and reported to the chief_executive_officer and the chairman of the board_of company m taxpayer a was expected to work on a full-time basis which often involved substantially more than forty hours of work per week taxpayer a’s remuneration was based upon salary but also included short and long-term bonuses as an employee of company m taxpayer a received a fringe benefit package which included life_insurance health insurance defined vacation time and retirement benefits after leaving company m taxpayer a has formed company o a state y corporation company o was formed to enable taxpayer a to provide consulting services to company m and other companies taxpayer a and company o are under contract to company m to be available to provide consulting services on special projects and in emergency situations for five years the consulting contract does not require either any regular activities any regular reporting or the furnishing of regular services to company m your authorized representative asserts that barring unusual or emergency situations taxpayer a’s obligations to render consulting services to company m may be extremely limited your authorized representative asserts the following on your behalf a since his retirement taxpayer a no longer supervises any employees of company m b since his retirement taxpayer a does not report to anyone at company m c since his retirement taxpayer a longer has either an office or a support staff at company m d in the event that either taxpayer a or company o is needed to furnish consulting services to company m taxpayer a may either employ individuals as part of company o to provide those services or furnish those services personally her e although taxpayer a is restricted from working with direct competitors of company m or from sharing certain trade secrets or long-term strategies that were developed at company m taxpayer a is not restricted from working with other organizations additionally taxpayer a has provided consulting services to other companies and f although company o receives a retainer from company m the total compensation paid to taxpayer a and company o by company m is page approximately one-third of the compensation that was received by taxpayer a prior to his retirement from company m during calendar_year taxpayer a will receive a single sum distribution of his entire plan x account balance and will direct that a portion of his plan x balance including a portion of the shares of company m stock held in his account be directly rolled over transferred into his ira which transfer will meet the definition of a direct_rollover as that term is used in code sec_401 the remainder of the shares will be distributed directly to taxpayer a thus in summary the distribution made from plan x to taxpayer a during calendar_year will either be directly transferred into his ira or paid directly to him taxpayer a intends to create a charitable_remainder_unitrust crut which your authorized representative asserts will comply with code sec_664 and the regulations promulgated thereunder the initial trustee of the crut will be taxpayer a the crut will provide that a unitrust_amount equal to the lesser_of trust income or a specified percentage of the net fair_market_value of the trust assets determined annually will be paid to taxpayer a for life and after his death to taxpayer b for her life if she survives taxpayer a taxpayer a will reserve the power exercisable by will to revoke and terminate taxpayer b’s interest under the crut on the death of the last to die of taxpayer a and taxpayer b or upon the death of taxpayer a if he exercises his power_to_revoke taxpayer b’s interest in the crut the trust corpus will be paid to fund q a part of foundation r in the event that fund q of foundation r is not recognized as an organization described in sec_170 sec_170 sec_2055 and sec_2522 at the time the trust principal is to be distributed the then serving trustee will distribute such property to one or more organizations so described as the trustee shall select in its sole discretion taxpayer a proposes to contribute all or a portion of the non-rolled over shares of company m stock which he will receive from plan x to his crut during calendar_year additionally taxpayer a may contribute other_property to the crut which other_property will not have been distributed from plan x the remainderman of taxpayer a’s crut will be fund q of foundation r the crut language provides that in the event that the organization named as remaindermen does not meet the requirements of code sec_170 sec_2055 and sec_2522 the crut’s trustee will have the authority to choose a different organization which does your authorized representative asserts that foundation r is an organization described in code sec_170 and as such is an organization described in code sec_170 your authorized representative also asserts that fund q meets the requirements of sec_1_170a-9 of the regulations such that fund q should be oe page treated as a component part of foundation r without elaborating as to how fund q meets the requirements of that section of the regulations with respect to taxpayer a the shares of company m stock are represented to be a capital_asset as that term is defined in code sec_1221 thus they are represented to be capital_gain_property within the meaning of code sec_170 and qualified_appreciated_stock within the meaning of code sec_170 said shares are not stock_in_trade or property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business taxpayer a will have held the ‘non-rollover shares of company m stock for at least one year before contributing them to the crut furthermore taxpayer a anticipates that the fair_market_value of the shares at the time they are contributed to the crut will exceed their basis finally your authorized representative asserted without a supporting penalty of perjury statement that taxpayer a will not contribute more than percent in value in the aggregate of all of the outstanding_stock of company m to the crut based on the above facts and representations you through your authorized representative request the following letter rulings that any portion of taxpayer a’s cash and company m stock_distribution from plan x that is directly rolled over into an ira set up and maintained in taxpayer a’s name will qualify as a tax-deferred rollover under code sec_402 and sec_402 thus no income_tax_withholding will be required with respect to any amount directly transferred to taxpayer a’s ira net_unrealized_appreciation nua within the meaning of code sec_402 is the difference between the cost_basis attributable to the shares of company m stock which are not rolled over into taxpayer a’s ira and their fair_market_value on the date said shares are distributed to taxpayer a thus pursuant to code sec_402 taxpayer a will not recognize ordinary_income on the portion of the non-rollover shares which represents his nua the proposed calendar_year distribution of taxpayer a’s entire plan x account balance will be treated as a lump sum distribution any taxable gain on the subsequent sale of the non-rollover shares will be treated as capital_gain income upon the sale of a capital_asset held in excess of months to the extent of the original nua regardless of the time period between the date said shares were distributed from plan x and the sale date additionally post distribution gain in excess of the nua will be taxed at the applicable capital_gain rate based on the holding_period of the stock as measured from the stock_distribution date to the sale date page no portion of the plan x distribution to taxpayer a will be subject_to the ten percent additional income_tax imposed by code sec_72 because taxpayer a’s distribution will meet the exception under code sec_72 applicable to a distribution made to an individual who separates from service after attaining age taxpayer a will not recognize any immediate taxable_income gain_or_loss from the act of contributing company m stock received from plan x to his crut taxpayer a will receive an income and gift_tax_charitable_deduction for the contribution of the non-rollover shares of company m stock to his crut in an amount equal to the fair_market_value of the stock at the time of transfer less the present_value of taxpayer a’s and taxpayer b’s retained unitrust_interest the stock transferred to the crut will retain taxpayer a’s cost_basis and holding_period for purposes of any subsequent sale by the crut the retained_interest paid to taxpayers a and b by the crut will be characterized under code sec_664 in the following order a b c d income other than capital_gains from the sale of capital assets includible in gross_income for the particular year and previously undistributed from prior years to the extent of any then short-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then long-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then other income for the particular year and previously undistributed from prior years to the extent of any then e distribution of trust corpus and the gain from any subsequent sale by the crut of the non-rollover stock will be exempt from immediate direct taxation to either the crut assuming the crut does not have any unrelated_trade_or_business income in the year_of_sale or to taxpayers a and b the amount of any gain to the extent of the nua from the sale of the non-rollover shares of company m stock will be page characterized as capital_gain income from the sale of a capital_asset held in excess of months for purposes of the distribution characterization rules which are the subject of the ninth ruling_request above gain in excess of the nua will be characterized according to the holding_period from the date of distribution from plan x to the sale date with respect to your initial four ruling requests code sec_402 provides generally that an amount actually distributed to a taxpayer by a_trust described in sec_401 which is exempt from tax under sec_501 shall be taxable in the year of distribution except as provided in sec_402 code sec_402 c provides generally that if a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the term eligible_rollover_distribution means any distribution to the employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the empioyee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of ten years or more b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 code sec_402 defines qualified_trust as an employees’ trust described in sec_401 which is exempt from tax under sec_501 pursuant to code sec_402 the term eligible_retirement_plan includes an ira described in code sec_408 ofl page code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_401 provides that a_trust shall constitute a sec_401 trust only if the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustec-to-trustee transfer to the eligible_retirement_plan so specified code sec_401 provides that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in code sec_402 the term eligible_retirement_plan when used in code sec_401 includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in code sec_401 constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax- deferred treatment pursv t to code sec_402 and sec_402 sec_1_401_a_31_-1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under code sec_402 and is exempt from the 20-percent withholding imposed under code sec_3405 however when any portion of the eligible_rollover_distribution is subsequently distributed from the eligible_retirement_plan that portion will be includible in gross_income to the extent required under sec_402 sec_403 or sec_408 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities page code sec_402 provides that for purposes of this paragraph the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient- i on account of the employee’s death ii after the employee attains age il on account of the employee’s separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 from a_trust which forms part of a sec_401 plan which is exempt from tax under sec_501 code sec_402 iid is applied to an individual who is an employee without regard to sec_401 code sec_402 provides that for purposes of code sec_402 and code sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation with respect to nua sec_1_402_a_-1 of the regulations provides that in the case of a total_distribution the amount of nua which is not included in the basis of securities in the hands of the distributee at the time of distribution shall be considered gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction sec_1_402_a_-1 of the regulations provides that the amount of the nua in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust thus if securities which have appreciated in value and in part of securities which have depreciated in value the nua shall be considered to consist of the net increase in value of all the securities included in the distribution distribution consists in part of code sec_402 provides that for purposes of subparagraph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary notice_98_24 1998_17_irb_5 provides that the amount of nua which is not included in the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent such appreciation is realized in a subsequent taxable transaction the actual period that an employer_security was held by a qualified_plan need not be calculated in order to determine whether with respect to the nua the disposition qualifies for the rate of capital assets held for more than months sp page however with respect to any further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies with respect to long-term_capital_gains treatment during calendar_year the year in which taxpayer a will receive his plan x distribution the long-term_capital_gain holding_period i sec_12 months in this case taxpayer a who attained age during the calendar_year will receive a single sum distribution of his entire plan x account balance during calendar_year as a result of his calendar_year separation from the service of company m the single sum distribution will include company m stock taxpayer a’s plan x distribution will be a lump sum distribution as that term is used in code sec_402 neither the code nor the income_tax regulations promulgated thereunder require a distribution based on separation_from_service be received in the same calendar_year as the separation in order to be treated as a lump sum distribution taxpayer a’s distribution is also an eligible_rollover_distribution as that term is used in code sec_401 and sec_402 thus all or any portion of it may be rolled over or directly transferred into an ira set up and maintained in taxpayer a’s name finally neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 for purposes of code sec_402 even if a portion of the distribution is either rolled over or directly transferred into an ira thus with respect to your first four ruling requests we conclude as follows that any portion of taxpayer a’s cash and company m stock_distribution from plan x that is directly rolled over into an ira set up and maintained in taxpayer a’s name will qualify as a tax-deferred rollover under code sec_402 and sec_402 thus no income_tax_withholding will be required with respect to any amount directly transferred to taxpayer a’s ira net_unrealized_appreciation nua within the meaning of code sec_402 is the difference between the cost_basis attributable to the shares of company m stock which are not rolled over into taxpayer a’s ira and their fair_market_value on the date said shares are distributed to taxpayer a thus pursuant to code sec_402 taxpayer a will not recognize een ordinary_income on the portion of the non-rollover shares which represents his nua the proposed calendar_year distribution of taxpayer a’s entire plan x account balance will be treated as a lump sum distribution and any taxable gain on the subsequent sale of the non-rollover shares will be treated as capital_gain income upon the sale of a capital_asset held in excess of months to the extent of the original nua regardless of the time period between the date said shares were distributed from plan x and the sale date additionally post distribution gain in excess of the nua will be taxed at the applicable capital_gain rate based on the holding_period of the stock as measured from the stock_distribution date to the sale date with respect to your fifth ruling_request code sec_72 provides in summary that if any taxpayer receives any amount from a retirement_plan qualified within the meaning of code sec_401 then the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income code sec_72 provides several exceptions to the additional percent income_tax imposed by code sec_72 one exception is found at subparagraph a v of sec_72 which provides that a distribution or distributions which is made to an employee after separation_from_service after attainment of age is excepted from the tax imposed by sec_72 notice_87_13 1987_1_cb_432 provides at question and answer-20 in pertinent part that pursuant to code sec_72 distributions made to an employee after said employee has separated from service will not be subject_to the tax imposed under code sec_72 as long as such separation_from_service occurred during or after the calendar_year in which the employee attained age in this case taxpayer a attained age in calendar_year and separated from the service of company m during the same calendar_year he will receive a single sum distribution of his plan x account balance during calendar_year because of his separation thus with respect to your fifth ruling_request we conclude as follows no portion of the plan x distribution to taxpayer a will be subject_to the ten percent additional income_tax imposed by code sec_72 because taxpayer a’s distribution will meet the exception under code section o olas page t a v applicable to a distribution made to an individual who separates from service after attaining age with respect to your sixth ruling_request generally a donor will not recognize gain on the contribution of appreciated_property to charity however a donor may recognize gain where there is a prearranged plan whereby the donee is under an obligation to enter into transactions involving the donated property that have a benefit to the donor see 697_f2d_473 2d cir aff g tcmemo_1981_579 donee obligated to sell appreciated stock received from donor and use proceeds to buy donor’s yacht at inflated price in the instant case there is no indication that there is a prearranged plan involving the crut’s disposition of the shares of company m thus with respect to your sixth ruling_request we conclude as follows provided that the trust qualifies as a crut under code sec_664 and there is no prearranged plan for the disposition of the shares of stock by the crut taxpayer a will not recognize any immediate taxable_income gain_or_loss upon the contribution of company m stock received from plan x to his crut with respect to your seventh ruling_request code sec_170 permits a deduction for any charitable_contribution to an organization described in sec_170 made within the taxable_year sec_1_170a-1 of the regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduccd as provided in sec_170 and sec_1_170a-4 of the regulations code sec_170 provides in pertinent part that no deduction is allowed under sec_170 for the value of a remainder_interest transferred in trust unless the trust is a charitable_remainder_annuity_trust or a crut described in code sec_664 code sec_170 provides that a charitable_contribution_deduction will be reduced by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of contribution code sec_170 provides that if a contribution is to or for_the_use_of a private_foundation defined in code sec_509 other than a private_foundation described in sec_170 then the charitable_contribution_deduction will be reduced by the amount of gain which would have been long-term_capital_gain if the property had been sold by the taxpayer at its fair_market_value determined at the time of contribution lf b page code sec_170 provides an exception to the rule_of sec_170 in the case of the contribution of qualified_appreciated_stock which is defined in subparagraph b as stock- for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in code sec_170 code sec_170 iv defines capital_gain_property as any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain that would have been long-term_capital_gain code sec_1221 defines a capital_asset as property held by the taxpayer excluding stock_in_trade property_held_primarily_for_sale to customers in the ordinary course of trade_or_business and certain other items not relevant here code sec_170 however provides that the qualified_appreciated_stock exception does not apply if the stock contributed including the aggregate amount of all prior contributions by the donor of stock in the same corporation exceeds percent in value of all of the outstanding_stock in the corporation in the instant case provided that taxpayer a does not contribute more than percent in value in the aggregate of all of the outstanding_stock of company m to the crut the reduction provided by code sec_170 will not apply regardless of whether the remainder beneficiary is a component part of a code sec_170 organization because the exception to sec_170 provided by sec_170 applies with respect to taxpayer a the shares to be contributed to the crut are not stock_in_trade or held primarily_for_sale_to_customers and the shares will have been held by taxpayer for more than one year at the time of contribution therefore assuming that the fair_market_value of the shares of company m at the time of contribution exceeds basis the shares are capital_gain_property within the meaning of sec_170 further the stock of company m has market quotations readily available on an established_securities_market code sec_170 provides that a charitable_contribution to an organization described in sec_170 shall be allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer’s contribution_base for the taxable_year code sec_170 provides a lower percentage limitation in the case of a contribution to an organization not described in sec_170 code sec_170 provides that in the case of a contribution of capital_gain_property to an organization described in sec_170 to which section page e b does not apply the total amount of contributions of such property which may be taken into account for determining the income_tax deduction shall not exceed percent of the taxpayer’s contributions base for the year code sec_170 provides a lower percentage limitation in the case of a contribution of capital_gain_property to an organization not described in sec_170 in revrul_79_368 1979_2_cb_109 the service ruled that the deduction allowed for the value of a remainder_interest in property transferred to a crut is subject_to the percentage limitations set forth in sec_170 where the grantor or a recipient of the crut amount has the power to designate a remainder beneficiary that must be a charitable_organization described in sec_170 but need not be an organization described in sec_170 code sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual code sec_2511 provides that the federal gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible code sec_2522 provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans’ organizations code sec_2522 provides that where a transfer is made to both a charitable and noncharitable person or entity no deduction shall be allowe for the interest passing to charity unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 code sec_664 as amended by the tax reform act of tra’ defines a charitable_remainder_unitrust generally as a_trust a from which a fixed percentage which is not less than five percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals ae page b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust under sec_664 the trust instrument may provide that in lieu of the amount specified in sec_664 the trust may pay the income_beneficiary for any year the lesser_of the income required to be paid under sec_664 and the amount of trust income for the year under code sec_7520 for estate gift and income_tax purposes the value of any annuity any interest for life or term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the if an income estate or gift_tax_charitable_deduction is allowable for valuation_date falls any part of the property transferred the taxpayer may elect to use such federal midterm rate for either of the two months preceding the month in which the valuation falls assuming that the fair_market_value of the shares of company m at the time of the contribution exceeds basis the shares of company m to be contributed to the crut 2ning of sec_170 therefore will be capital_gain_property within the provided that fund q is a component part of foundation r a sec_170 organization within the meaning of sec_1_170a-9 then taxpayer a’s charitable_contribution_deduction will be eligible for the higher percentage limitations of sec_170 if the shares of company m are not capital_gain_property at the time of the contribution then taxpayer a’s charitable_contribution_deduction will be limited as provided by sec_170 additionally in this case taxpayer a will make an incomplete_gift to taxpayer b of the secondary life interest since taxpayer a will retain the right to revoke taxpayer b’s interest see revrul_79_243 1979_2_cb_343 however taxpayer a will make a completed_gift to fund q of the remainder_interest in the crut off page thus based on the above facts and representations and provided that taxpayer a does not contribute more than percent in value in the aggregate of all of the outstanding_stock of company m to the crut we conclude with respect to your seventh ruling_request as follows provided that the remainder beneficiary of the crut is an organization described in code sec_170 taxpayer a may take an income_tax charitable deduction for the contribution of the non-rolled over shares of company m stock to the crut equal to the fair_market_value of the stock at the time of the transfer less the present_value of taxpayer a’s and taxpayer b’s retained unitrust_interest taxpayer a’s charitable_contribution_deduction will be reduced as provided by code sec_170 however by any post-distribution appreciation that is not held by taxpayer a for more than one year after distribution from plan x provided that the remainder beneficiary of the crut is a component part of a code sec_170 organization which meets the requirements of sec_1 e of the regulations and the shares contributed to the crut are capital_gain_property at the time of the termination of the unitrust_interest as represented then taxpayer a’s charitable_contribution_deduction would be subject_to the percentage limitations of sec_170 however if the crut’s remainder beneficiary is a component part of a code sec_170 organization and the shares of company m stock to be contributed to the crut are not capital_gain_property at the time of the termination of the unitrust_interest then taxpayer a’s charitable_contribution_deduction would be subject_to the percentage limitations of code sec_170 finally assuming that the crut satisfies the requirements of code sec_664 and the applicable regulations then a gift_tax_charitable_deduction will be allowed for the present_value of the remainder_interest which passes to charity that is the present_value of the right to receive the trust corpus after the death of the survivor of taxpayers a and b see revrul_79_243 the present_value of this interest is determined in accordance with sec_25 c - d ii of the regulations and code sec_7520 with respect to your eighth ruling_request code sec_1014 provides in general that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent shall if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the time of the decedent’s death sec_1_1014-1 of the regulations provides generally that property_acquired_from_a_decedent includes principally property_acquired_by_bequest_devise_or_inheritance and in the case of a men decedent who dies after date property required to be includible in determining the value of decedent’s gross_estate code sec_1015 provides generally that for gifts made after date if property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be the fair_market_value sec_1_1015-1 of the regulations provides in general that in the case of property acquired by gift after date whether by a transfer in trust or otherwise the basis of the property for purposes of determining gain is the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift the same rule applies in determining loss unless the basis adjusted in accordance with code sec_1016 and sec_1017 is greater than the fair_market_value of the property at the time of the gift market_value at the time of the gift in such case the basis for determining loss is the fair code sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the internal_revenue_code such property has for purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his or her hands as it would have in the hands of such other person code sectiori provides generally that the basis_of_property acquired by a transfer in trust shall be the same as it would be in the hands of the grantor with adjustments for gain_or_loss recognized in this case it has been represented that the crut will acquire the non-rolled over shares of company m stock by gift accordingly with respect to your eighth ruling_request we conclude as follows the basis of the non-rollover shares in the hands of the crut’s trustee will be determined in accordance with code sec_1015 and sec_1_1015-1 of the regulations however upon taxpayer a’s death all or a portion of the value of the crut property will be includible in taxpayer a’s gross_estate for estate_tax purposes see revrul_76_273 1976_2_cb_268 to the extent the crut is included in taxpayer a’s gross_estate the basis of the non- rollover shares will be determined in accordance with code sec_1014 and sec_1_1014-1 of the regulations of page to the extent that code sec_1015 and sec_1_1015-1 apply then code sec_1223 will apply so that the crut’s holding_period in the stock of company m will include taxpayer a’s holding_period with respect to your ninth ruling_request code sec_1 was amended by tra’ to provide new long-term_capital_gain tax_rates for noncorporate taxpayers after tra a crut’s long-term_capital_gains may fall within different groups that are subject_to different tax_rates code sec_664 provides guidance on how payments from a crut are characterized in the hands of the recipient under sec_664 amounts distributed by a crut are considered as having the following characteristics in the hands of the unitrust recipient as ordinary_income to the extent of the trust’s ordinary_income for the trust’s taxable_year and its undistributed ordinary_income for prior years as capital_gains to the extent of the trust’s capital_gain for the trust’s taxable_year and its undistributed_capital_gain for prior years as other income to the extent of the trust’s other income for the trust’s taxable_year and its undistributed other income for prior years and as a distribution of trust corpus sec_1_664-1 of the regulations provides that if in any taxable_year of the trust the trust has both undistributed short-term_capital_gain and undistributed long-term_capital_gain the short-term_capital_gain is deemed distributed prior to any long-term_capital_gain the general principal of code sec_664 is that income subject_to the highest federal_income_tax rate is deemed distributed prior to income subject_to progressively lower or no federal tax_rate thus for example if a crut has net_long-term_capital_gain in more than one group of long-term_capital_gain income from the group of long- term capital_gain that is subject_to the highest federal_income_tax rate is deemed distributed before income from the group of long-term_capital_gain that is subject_to a lower federal_income_tax rate see notice_98_20 lr b thus with respect to your ninth ruling_request we conclude as follows the retained_interest paid to taxpayers a and b by the crut will be characterized under code sec_664 in the following order a income other than capital_gains from the sale of capital assets includible in gross_income for the particular year and previously undistributed from prior years to the extent of any then b short-term_capital_gain for the particular year and previously oger page undistributed from prior years to the extent of any then long-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then other income for the particular year and previously undistributed from prior years to the extent of any then c d e distribution of corpus with respect to your tenth ruling_request code sec_664 provides that a crut for any taxable_year is not subject_to any_tax imposed by subtitle a unless the trust for the year has unrelated_business_taxable_income within the meaning of code sec_512 determined as if part iii of subchapter_f applied to the trust thus assuming the trust qualifies as a crut under code sec_664 the gain from the trust’s sale of non-rolled over stock will not be subject_to tax under code sec_664 if the trust does not have any unrelated_business_taxable_income in the year of the sale thus with respect to your tenth ruling_request we conclude as follows the gain from any subsequent sale by the crut of the non-rollover stock will be exempt from immediate direct taxation to either the crut assuming the crut does not have any unrelated_trade_or_business income in the year_of_sale or to taxpayers a and b the amount of any gain to the extent of the nua from the sale of the non-rollover shares of company m stock will be characterized as capiial gain income from the sale of a capital_asset held in excess of months for purposes of the distribution characterization rules which are the subject of the ninth ruling above gain in excess of the nua will be characterized according to the holding_period from the date of distribution from plan x to the date of sale this letter_ruling is based on the assumption that plan x is and will be qualified under code sec_401 and its trust tax-exempt under code sec_501 at all times it is also based on the assumption that the crut referenced herein will relevant thereto it is also based meet the requirements of code sec_664 at all times relevant thereto on the assumption that all of the representations made with respect thereto are true tc page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours vranas fore frances v sloan manager technical branch tax exempt and governmental entities division enclosures deleted copy of letter_ruling form_437
